DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the RCE filed on 12 November 2020.
Claims 1, 3, 4 and 9 have been amended and are hereby entered.
Claims 1-12 are currently pending and have been examined.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12 November 2020 has been entered.
 
	
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more
The claim(s) recite(s) subject matter within a statutory category as a system (claims 1-8) and method (claims 9-12). (Step 1: Yes)  
These steps of independent claim 1, as drafted, under the broadest reasonable interpretation, includes methods of organizing human activity but for the recitation of generic computer components. That is, but for the recitation of “at least one hardware processor connected to said at least one medical sensor and said at least one display, and adapted to” language, nothing in the claim element precludes the step from being methods of organizing human activity.  For example, but for the “at least one hardware processor connected to said at least one medical sensor and said at least one display, and adapted to” (Claim 1) language, identify a target sequence of target events in said plurality of events, wherein the target sequence comprises a first target event followed by a second target event, the first target event comprising an administration of a medication and the second target event comprising a medical occurrence, in the context of this claim encompasses an individual looking at data to detect a specific sequence of events comprised of administration of a medication and a medical occurrence.  Similarly, but for recitation of generic computer components, identify in said plurality of events a plurality of matching sequences, each comprising a the first target event followed by the second target event, in the context of this claim under its broadest reasonable interpretation, encompasses an individual looking at data corresponding to a plurality of events, and comparing it to a criterion of a target sequence to find a matching sequence consisting of ordered first and second target events.  Similarly, but for the recitation of generic computer components, the limitation of augment each of said plurality of matching sequences with some temporally related events of said plurality of events, as drafted, is a process that, under its broadest reasonable interpretation, could be performed by an individual who adds time-related data to the matching sequences to annotate or augment it.  Similarly, but for the recitation of generic computer components, the limitation of cluster said plurality of augmented matching sequences in a plurality of event clusters according to a temporal distribution of event…, as Claim 1 encompasses the abstract idea “Methods of Organizing Human Activity”.  Claim 9 contains the same limitations as Claim 1, but does not include recitation of generic computer components; therefore these limitations of Claim 9 are purely methods of organizing human activity for the same rationale as given above.  Accordingly, the claim recites an abstract idea. (Step 2A Prong 1: Yes)
These steps of independent claim 1, as drafted, under the broadest reasonable interpretation, includes performance of the limitation in the mind but for the recitation of generic computer components. That is, but for the recitation of “at least one hardware processor connected to said at least one medical sensor and said at least one display, and adapted to” language, nothing in the claim element precludes the step from practically being performed in the mind.  For example, but for the “at least one hardware processor connected to said at least one medical sensor and said at least one display, and adapted to” (Claim 1) language, identify a target sequence of target events in said plurality of events, wherein the target sequence comprises a first target event followed by a second target event, the first target event comprising an administration of a medication and the second target event comprising a medical occurrence, in the context of this claim encompasses an individual looking at data to identify a specific identify in said plurality of events a plurality of matching sequences, each comprising a the first target event followed by the second target event, in the context of this claim under its broadest reasonable interpretation, encompasses an individual looking at data corresponding to a plurality of events, comparing it to a criterion of a target sequence and finding a matching sequence consisting of ordered first and second target events.  Similarly, but for the recitation of generic computer components, the limitation of augment each of said plurality of matching sequences with some temporally related events of said plurality of events, as drafted, is a process that, under its broadest reasonable interpretation, could be performed in the mind by an individual who identifies time-related events to couple with each of the matching sequences.  Similarly, but for the recitation of generic computer components, the limitation of cluster said plurality of augmented matching sequences in a plurality of event clusters according to a temporal distribution of event…, as drafted, is a process that, under its broadest reasonable interpretation, could be performed in the mind by an individual grouping matched sequences of events according to a time distribution, relative to a time of occurrence. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.  Claim 9 contains the same limitations as Claim 1, but does not include recitation of generic computer components; therefore these limitations of Claim 9 are also include performance of the limitation in the mind.  Accordingly, Claims 1 and 9 recite an abstract idea. (Step 2A Prong 1: Yes)
Dependent claims 2-8 and 10-12 inherit the limitations that recite an abstract idea due to their dependency on Claim 1 and Claim 9, respectively, under Step 2A – Prong 1. Given the broadest reasonable interpretation of the dependent claims, these claims recite further limitations which further narrow or define the abstract idea embodied in the claims, and are also Claim 2 recites the limitations of assigning a time sequence of each occurrence to each augmented matching sequence, which involves an individual looking at the obtained data and assigning a time sequence; computing a relative time of occurrence, relative to said sequence time of occurrence of plurality of augmented matching sequences, which involves an individual performing calculations; sorting said matching sequence’s plurality of events into plurality of time intervals according to relative time of occurrence, which involves an individual looking at data and sorting them by time interval; and clustering the plurality of augmented matching sequences into a plurality of event clusters according to a predefined similar test, which involves an individual grouping data according to predetermined rules.  Claim 11 recites the limitations of receiving an instruction from a user to expand one of said plurality of event clusters, which involves one individual providing instructions to a second individual to expand a data set, and displaying some more of said plurality of events of at least one of said plurality of event clusters, which involves an individual creating a display to show additional of the plurality of events. 
This judicial exception is not integrated into a practical application. In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
amount to mere instructions to apply an exception (such as recitation of “at least one hardware processor connected to said medical sensor and said at least one display, and adapted to” and “at least one display” amounts to invoking computers as a tool to perform the abstract idea, see applicant’s specification [0037] and [0038], see MPEP 2106.05(f))
add insignificant extra-solution activity to the abstract idea (such as recitation of   at least one medical sensor configured to monitor one or more patients and output a plurality of sensor measurements and receiving a plurality of events with a time of occurrence, comprising a plurality of sensor measurements and a plurality of external events pertaining to said one or more patients and received from an external database amounts to mere data gathering; display on said at least one display a visual representation of said plurality of event clusters according to a predefined set of similarity criteria amounts to insignificant application, see MPEP 2106.05(g))
Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 2, 7, 8, 11, additional limitations which amount to invoking computers as a tool to perform the abstract idea, claims 3, 4, 5, 6, additional limitations which generally link the abstract idea to a particular technological environment or field of use).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application. (Step 2A Prong 2: No)
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and generally link the abstract idea to a particular technological environment or field of use.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which:
amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields (such as receiving a plurality of events comprising a plurality of sensor measurements and outputting information to a display, e.g., receiving or transmitting data over a network, Symantec
Dependent claims recite additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to invoking computers as a tool to perform the abstract idea.  Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 2 and 8, additional limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields; Claim 2, computing a relative time of occurrence relative to said sequence time of occurrence of plurality of augmented matching sequences, e.g., performing repetitive calculations, Flook, MPEP 2106.05(d)(II)(ii); Claim 8, executing an EMR management system for storing a plurality of events comprising one or more sensor measurements, e.g., electronic recordkeeping, Alice Corp., MPEP 2106.05(d)(II)(iii)).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation. (Step 2B: No)
Dependent claims 2-8 and 10-12, when analyzed as a whole, are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea without significantly more. These claims fail to remedy the deficiencies of their parent claims above, and are therefore rejected for at least the same rationale as applied to their parent claims above, and incorporated herein.
For the reasons stated, Claims 1-12 fail the Subject Matter Eligibility Test and are consequently rejected under 35 U.S.C. 101. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-5, 7, 9 are rejected under 35 U.S.C. 103 as being unpatentable over Duke et al (US Publication 20130338453A1) in view of Mitchell et al (US Publication 20090216555A1), further in view of Park et al (US Publication 20160328526A1). 

Regarding Claim 1, Duke discloses the following: 
at least one medical sensor, configured to monitor one or more patients and output a plurality of sensor measurements ([0020] discloses “The data acquisition step can be carried out continuously or discontinuously over…by means of at least one sensor that, continuously or discontinuously, supplies physiological measurement values”); 
at least one display ([0072] “In particular, there can be a display on a display element”)
at least one hardware processor connected to said at least one medical sensor and said at least one display, and adapted to ([0161] discloses “The monitoring system 100 comprises hardware and software components that may be utilized for implementing a pattern matching feature as described further herein.., As illustrated, the monitoring system 100 comprises a device 105…device 105 may comprise a physiological data input device(s)… and a display 140”; ([0162] discloses “the physiological data input device 110 may be, e.g., in one embodiment one or more sensors which gather automatically patient-specific physiological data”):
receive a plurality of events, each having a time of occurrence, comprising said plurality of sensor measurements ([0019] discloses “the present method comprises at least one data acquisition step, wherein, during the data acquisition step, physiological measurement values of the user are acquired at different measurement times”; [0020] a measurement data record should be understood to mean a data record that at least comprises the measurement values but which can preferably also comprise one or more additional parameters. By way of example, these further parameters can comprise the measurement times”) and a plurality of external events pertaining to said one or more patients and received from an external database ([0138] “the pattern selection step and/or the pattern recognition step can also be triggered by certain events in this or else in other exemplary embodiments, for example by a conscious action by the user and/or by the user entering boundary conditions, for example an entry into a diary, for example an entry relating to food intake. In FIG. 3A, this is illustrated symbolically by an entry of a boundary condition 0138 in the form of a diary entry 0158 relating 0=13:47. In particular, examples of boundary conditions 0138, which can be accounted for in the measurement data record 0144 in the form of diary entries 0158, can include: food intake, an amount of carbohydrates, a dose of insulin or another type of medication, physical activity including a specification in respect of intensity, illness, fever, stress, menstruation, pregnancy, but also time of day, day of the week, weekend, holiday, shift work or similar boundary conditions” where [0070] teaches that the use of an “electronic diary entry” for recording food intake, e.g., an external database); 
augment each of said plurality of matching sequences with some temporally related events of said plurality of events ([0164] “Data measurements may be derived from the intermittent collection of data comprising measurements made by a device, such as e.g., the physiological data input device 110, (for example, a current measurement that ultimately corresponds to a glucose amount or concentration). The data measurements may be further associated with relevant data tags. By way of example only, a data tag may include when a meal was eaten, insulin was given, exercise took place, etc.”; [0188] “Blocks 215, 815 represent the association of the glucose and/or physiological measurement data with one or more data tags. As mentioned above, the data tags may include when a meal was eaten, when insulin was given, when exercise took place, the amount of nutritional content in a meal, amount of insulin, the amount and/or type of oral medication, what kind of exercise performed, etc.”; [0193] “Data from the time window may be augmented with one or more data tags as discussed above 
Duke does not explicitly disclose the following, but Mitchell, which is directed to automatically detecting adverse medical events, does teach the following:
identify in said plurality of events a plurality of matching sequences, each comprising the first target event followed by the second target event ([0011] “the method may include: (1) receiving a combination of clinical, operational and financial data associated with respective patients of a plurality of patients; (2) applying one or more trigger rules to the 
identify a target sequence of target events in said plurality of events, wherein the target sequence comprises a first target event followed by a second target event, the first target event comprising an administration of a medication and the second target event comprising a medical occurrence ([0011] “the method may include: (1) receiving a combination of clinical, operational and financial data associated with respective patients of a plurality of patients; (2) applying one or more trigger rules to the combinations of data in order to identify one or more suspected adverse events, wherein at least one trigger rule is configured to determine whether a particular sequence of events has occurred with respect to the patient”; where [0008] teaches “the combination of trigger events may take into consideration the sequence and/or timing of the trigger events (e.g., …receiving lab result Y after administering drug Z”), [0040] “one or more trigger rules may be based on the occurrence of a particular sequence of events in relation to a patient (e.g., administering of a particular drug or receipt of a particular lab result after administering another drug”). 
Duke discloses a method for analyzing physiological measurements of a user by acquiring data at different times and seeking to identify and match patterns in the data, which may include various types of boundary conditions (events) such as intake of insulin. Duke discloses matching of patterns of medical occurrences using a pattern matching algorithm (at [0063], use of a comparison pattern to find a match at [0141], and use of the pattern matching algorithm to return one or more matches at [0234]), but does not explicitly disclose identifying 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to modify the teachings of Duke with the teachings of Mitchell, to identify a specific sequence of events in a particular order comprised of a medication administration followed by a medical occurrence, rather than identifying patterns as a whole, to monitor data from a patient to use known sequence information to detect suspected adverse drug events (Mitchell [0044]).  
Duke/Mitchel do not explicitly disclose the following, but Park, which is directed to a medical event forecasting engine, does teach the following: 
cluster said plurality of augmented matching sequences in a plurality of event clusters according to a temporal distribution of events of each augmented matching sequence in a plurality of time intervals according to an event's time of occurrence relative to a time of occurrence of said matching sequence ([0054] “The function receives as input an episode array 900 and generates a summary 902. A similarity measure 908 compares the episode array with the existing cohorts to determine if there is measure of similarity. If the test 910 indicates a sufficient degree of similarity, the episode array is added to the cohort”; [0061] “The time series data is first aligned, e.g., by setting the event of interest as a reference point. The time series is then clustered based on similarities. In an example scenario, the similarity is calculated based on multiple factors: similarity in previous medical events, similarity in the sequence of medical events, and similarity in the timestamps of medical events”; [0062] “Extracting after-patterns also is a multi-step process. The time series data is first aligned, e.g., by setting the event of interest as a reference point (but this time right to left). The next step is removing noisy patterns (or non-causal patterns). The non-causal 
wherein the plurality of time intervals comprise different durations, wherein a duration of a first time interval closer to a target event of the target sequence is smaller than a duration of a second time interval further from the target event [0061] “Using a rolling time window (whose period is configurable), a number of aggregation windows 1002, 1004, 1006 and 1008 are applied to the cohort data to generate temporal-based summaries 1010)”  
IL820170031US01Page 22 of 27display on said at least one display a visual representation of said plurality of event clusters according to a predefined set of similarity criteria ([0061] “The time series data is first aligned, e.g., by setting the event of interest as a reference point. The time series is then clustered based on similarities. In an example scenario, the similarity is calculated based on multiple factors: similarity in previous medical events, similarity in the sequence of medical events, and similarity in the timestamps of medical events”). 
Duke/Mitchell disclose a method for analyzing physiological measurements of a user by acquiring data at different times and seeking to identify patterns in the data, in which the target sequence comprises a first event comprising a medication administration and is followed by second event comprising a medical occurrence. Duke discloses, at [0081]-[0082], that corresponding patterns may be grouped together and output to a display element, but Duke/Mitchell do not explicitly disclose that matched sequences are clustered according to a temporal distribution of events and displayed as a visual representation.  Park does teach clustering of sequences according to a temporal distribution. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to modify the combined teachings of Duke/Mitchell with the teachings of 

Regarding Claim 3, Duke/Mitchell/Park disclose the limitations of Claim 1. Duke further discloses wherein each of said plurality of events has a plurality of values of a plurality of attributes selected from a group of attributes consisting of: a patient identifier, a day of week, a time of day, a medical occurrence, a measured blood sugar value ([0162] discloses “the physiological data input device 110 may be, e.g., in one embodiment one or more sensors which gather automatically patient-specific physiological data such as, e.g., blood glucose”), a measured blood pressure value, a medication identifier, and a medication dosage.

Regarding Claim 4, Duke/Mitchell/Park disclose the limitations of Claims 1 and 3. Duke further discloses  wherein said medical occurrence is one of: a blood sugar value exceeding a threshold high blood sugar value, a blood sugar value less than a threshold low blood sugar value ([0224] discloses “In another example, pattern matching can be performed to identify hypoglycemic events. Diabetic patients are also sometimes faced with undetected nocturnal hypoglycemic episodes” where a hypoglycemia indicates blood sugar being less than a low threshold), a blood pressure value exceeding a threshold high blood pressure value, a blood pressure value less than a threshold low blood pressure value, a IL820170031US01Page 23 of 27blood sugar value greater than a previous blood sugar value, a blood sugar value less than a previous blood sugar value, a blood pressure value greater than a previous blood pressure value, and a blood pressure value less than a previous blood pressure value

Regarding Claim 5, Duke/Mitchell/Park disclose the limitations of Claim 1 and 3.  Duke further discloses wherein said at least one identified matching criterion comprises one or more of a group consisting of: a patient identifier of an event of said sequence of events is equal to another patient identifier of a target event of said target sequence, a day of week of an event of said sequence of events is equal to another day of week of a target event of said target sequence, a time of day of an event of said sequence of events is equal to another time of day of a target event of said target sequence, and a medical occurrence of an event of said sequence of events is equal to another medical occurrence of a target event of said target sequence ([0174] discloses “FIG. 6( c) depicts an exemplary display 300 having a reference pattern plot 310. Similar to FIG. 6( b), a hypoglycemia region 314, a hyperglycemia region 316, data tags 318 and additional data 340 are shown. As described above, the reference pattern plot 310 includes a plotted reference pattern 312 that may be for at least one time window data set (or data measurements) or for results of a query, and a closest pattern match plot 350 plotted on the same axis as the plotted reference pattern 312. The closest pattern match plot 350 may be extended to display glucose match data 355 immediately after the plotted reference pattern 312 or similarly extended to display glucose match data immediately before the plotted reference pattern 312 or both”; glucose value is the medical occurrence). 

Regarding Claim 7, Duke/Mitchell/Park disclose the limitations of Claim 1. Duke further discloses wherein said at least one hardware processor is further adapted to produce a report of said plurality of event clusters ([0081]-[0082] disclose grouping corresponding patterns; [0082] “frequency distributions of the groups and/or other statistical analyses may be formed. Furthermore, it is alternatively or additionally possible for e.g. at least one result of this group formation also to be used in the at least one optional interaction step. Thus, for example, the established groups can be flagged to a user and/or to another instrument, for example by 
	
Claim 9 contains the same or substantially similar limitations as Claim 1, and is therefore rejected for the same reasons as those provided above for Claim 1. 

Claims 2, 6, 10, 12 are rejected under 35 U.S.C. 103 as being unpatentable over Duke et al (US 20130338453A1) in view of Mitchell et al (US Publication 20090216555A1), further in view of Park et al (US Publication 20160328526A1), further in view of Lynn et al (US Patent 10032526B2 hereinafter Lynn ‘526). 


Regarding Claim 2, Duke/Mitchell/Park disclose the limitations of Claim 1.  Duke further discloses
assigning said sequence time of occurrence to each augmented matching sequence of said plurality of augmented matching sequences according to a time of occurrence of at least one event in said plurality of augmented matching sequences; [0020] discloses “the measurement data record can also comprise the physiological measurement values in a chronological sequence”; [0022] discloses “a pattern is, in general, understood to be a sequence of measurement values. Accordingly, a comparison pattern should be understood to be the sequence of measurement values that were acquired during the comparison time interval”;
computing for each event in each augmented matching sequence of said plurality of augmented matching sequences a relative time of occurrence, relative to said sequence time of occurrence of plurality of augmented matching sequences ([0058] discloses “The at least one anchor value can be used in the pattern selection step and/or in the 
clustering the plurality of augmented matching sequences into a plurality of event clusters according to a predefined similarity test applied to a distribution of said plurality of augmented matching sequence's events in said plurality of time intervals ([0081] discloses “The correspondences respectively optionally resulting from the pattern recognition steps can optionally be combined in groups. In a preferred embodiment, the method is thus carried out such that corresponding patterns established during the pattern recognition steps are combined into groups of respectively corresponding patterns. Thus, for example, one or more groups of corresponding patterns can be formed, which can respectively comprise one or more patterns that correspond to one another.” 
Duke/Mitchell/Park do not teach the following, but Lynn ‘526, which is directed to a system for analyzing physiologic data collected via sensors and matching patterns to identify physiological failures, does teach 
sorting, in each of said plurality of augmented matching sequences, said matching sequence's plurality of events into said plurality of time intervals according to said relative time of occurrence; (Col 38 lines 17-20 teach “Sorting may be provided highlight emerging failure cascades or other pattern failures. In an embodiment patient safety images may be composed of different levels of analysis displayed on the patient safety console 384 at the same time correlated by time.”) 
Duke/Mitchell/Park disclose a method for analyzing physiological measurements of a user by acquiring data at different times and seeking to identify patterns in the data.  Duke does disclose measurement time (the time a data point was taken or occurrence was observed), but does not explicitly disclose additionally sorting the data by time of occurrence. Lynn ‘526 does disclose capabilities of sorting data by time. 


Regarding Claim 6, Duke/Mitchell/Park/Lynn ‘526 disclose the limitations of Claims 1 and 2. Duke further discloses wherein at least one time interval of said plurality of time intervals is shorter than at least one other time interval of said plurality of time intervals ([0146] discloses “In the illustrated example, the current time interval 0162 is illustrated as a 45 min time interval...However, in practice this comparison time interval 0161 or current time interval 0162 can in general also be much longer, for example with a duration of 4 hours during the day and with a duration of e.g. 8 hours during the night”); and 
wherein a first plurality of absolute values of a first plurality of times in said at least one other time interval are greater than a second plurality of absolute values of a second plurality of times in said at least one time interval.  ([0020] discloses “data pairs can be stored in the measurement data record, which data pairs each comprise at least one measurement value and at least one associated measurement time, specified as an absolute measurement time or else as a relative measurement time, for example specified as a time from a specific event”; [0146] discloses “In the illustrated example, the current time interval 0162 is illustrated as a 45 min time interval...However, in practice this comparison time interval 0161 or current time interval 0162 can in general also be much longer, for example with a duration of 4 hours during the day and with a duration of e.g. 8 hours during the night”).   


Regarding Claim 10, Duke/Mitchell/Park disclose the limitations of Claim 9. Duke does not disclose, but Lynn ‘526, which is directed to a system for analyzing physiologic data collected via sensors and matching patterns to identify physiological failures, does teach wherein said visual representation comprises: for each of one or more of said plurality of event clusters displaying in a common display area of said at least one display a cluster visual representation of some of said event cluster's plurality of events (See Fig 15F; Col 3 lines 59-61 teach “an image frame that shows an image of an advanced cascade of severe septic shock as presented in real time to demonstrate progression to metabolic failure, renal failure, hemodynamic failure, and respiratory failure”.)  
Duke/Mitchell/Park disclose a method for analyzing physiological measurements of a user by acquiring data at different times, seeking to identify patterns in the data and outputting information to a display, but do not explicitly disclose that for each of one or more of said plurality of event clusters displaying in a common display area of said at least one display a cluster visual representation of some of said event cluster's plurality of events. Lynn ‘526 is introduced to address this deficiency. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to modify the combined teachings of Duke/Mitchell/Park with the teachings of Lynn ‘526, to expand an image so that the relationships may be viewed in a non-overlapping way (Lynn ‘526 Col 64 lines 37-38). 

Regarding Claim 12, Duke/Mitchell/Park disclose the limitations of Claim 9-10. Duke does not explicitly disclose, but Lynn ‘526, which is directed to a system for analyzing physiologic data collected via sensors and matching patterns to identify physiological failures, does teach wherein for each cluster of said plurality of event clusters said cluster visual representation comprises displaying a first graphic object for a first plurality of events of a first of said plurality of augmented matching sequences of said cluster, and a second graphic object for a second plurality of events of a second of said plurality of augmented matching sequences of said cluster (Col 57 line 60-Col 58 line 5 teach “FIG. 15A shows an image frame 973 of a patient's physiologic system and care and demonstrates one exemplary image according to one embodiment as generated by the image processor. The image shown is indicative of dynamic progression from an image suggestive of stability to an image suggestive of a cascade of septic shock. The image displays objectified events, which met criteria as up and down arrows indicating whether they are, rise events or fall events respectively. Minor time series variations (such as detected minor rises or falls typical of signal noise, which fail to meet criteria by the objectification processor as events) are represented on each time-line as open circles along parallel time lines”; see Fig 15A); 
wherein said cluster visual representation is displayed on a graph having one axis representing a time according to said relative time of occurrence of each of said plurality of events. (See 15A, “Time (in hours)” is displayed at X-axis; Col 3 lines 34-36 teach “FIG. 15A is an image frame with a plurality of timelines organized into groupings, which shows an image of an expanding cascade of septic shock”).  
	Duke discloses a method for analyzing physiological measurements of a user by acquiring data at different times and seeking to identify patterns in the data.  Duke does disclose receiving data from sensors such as a glucose sensor ([0162]) but does not explicitly disclose additionally receiving external events pertaining to the patient being monitored. Lynn ‘526 does disclose incorporating a medical history (e.g., external events) of the patient into analysis zing the measured data. 
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to further modify the combined teachings of Duke/Mitchell/Park/Lynn ‘526 with the teachings of Lynn ‘526, because it would help to predict future courses of action; e.g., in the case of the patient whose medical history involves a stroke (“a patient…having a timeline for .   

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Duke et al (US 20130338453A1) in view of Mitchell et al (US Publication 20090216555A1), further in view of Park et al (US Publication 20160328526A1), further in view of Johnson et al (US Patent 9848058B2). 

Regarding Claim 8, Duke/Mitchell/Park do not disclose, but Johnson, which is directed to transporting medical data obtained via sensors, does teach wherein said at least one hardware processor is further adapted to: execute an electronic medical record (EMR) management system for storing a plurality of events comprising one or more sensor measurements (See Fig. 6; Col 21 lines 1-7 teach “The PIMDs 13 (patient implantable medical devices) acquire the data that is ultimately communicated to the APM server 16A...In the case of PIMDs, examples of the acquired and communicated data include electrograms (EGM), events, episode counters, alerts, device settings, battery status, lead measurements, patient activity level, and the like”; Col 47 lines 43-45 teach “Data acquired from the PIMD 802 and stored in the APM server 850 may be transferred to, and incorporated within, an electronic medical records system 945”; Col 4 lines 54-56 teaches “Physiologic data for patients may be acquired by a wide variety of sensors”). 
IL820170031US01Page 24 of 27store said plurality of sensor measurements in said EMR management system” (Col 47 lines 43-45 teach “Data acquired from the PIMD 802 and stored in the APM server 850 may be transferred to, and incorporated within, an electronic medical records system 945”; See Fig 6; Col 4 lines 54-56 teach “Physiologic data for patients may be acquired by a wide variety of sensors”; and 
retrieve said plurality of sensor measurements from said EMR management system (Col 21, lines 10-15 teach “Requests for data may also include data accumulated over time, such as certain data occurring on a daily, weekly, monthly, or other duration basis. The APM server 16A may selectively request, by way of the PPC 14, particular portions of the data stored in the PIMD or other medical device”; Col 4 lines 54-56 teach “Physiologic data for patients may be acquired by a wide variety of sensors”). 
	Duke/Mitchell/Park disclose teach a system for using sensors to collect and analyze physiological data of an individual, and identifying patterns or sequences in the data that can be indicative of a medical event or condition, but do not explicitly disclose storing the sensor data in an EMR system or retrieving it from an EMR.  Johnson does disclose storing and retrieving sensor data.
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to modify the combined teachings of Duke/Mitchell/Park with the teachings of Johnson, so that patient data obtained via the sensors may be data may be accessed and evaluated by physicians, clinics and hospital personnel and data systems (Johnson Col 42 lines 65-66). 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Duke et al (US 20130338453A1) in view of Mitchell et al (US Publication 20090216555A1), further in view of Park et al (US Publication 20160328526A1), further in view of Lynn (US Patent 8862196B2 hereinafter Lynn ‘196). 

Regarding Claim 11, Duke/Mitchell/Park do not teach the following, but Lynn ‘196, which is directed to a patient monitored utilizing a sensor for evaluating a patient, does teach  receiving an instruction from a user to expand one of said plurality of event clusters (Col 6 lines 59-61 teach that “FIG. 20 is a graph showing an exemplary segment of a time series and  and displaying some more of said plurality of events of at least one of said plurality of event clusters (see Fig. 20; Col 73 lines “The segment of the time series is referred to by the reference number 2002 and the expanded portion of the time series is referred to by the reference number 2004”)
	Duke/Mitchell/Park teach a system for using sensors to collect and analyze physiological data of an individual, and identifying patterns or sequences in the data that can be indicative of a medical event or condition but do not explicitly teach expanding an event cluster to display more of the plurality of events.  Lynn ‘196 does disclose expanding portions of the time series to show an expanded snapshot of a portion of data. 
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to modify the combined teachings of Duke/Mitchell/Park with the teachings of Lynn ‘196 in order to extract a contiguous set of points into a second time series and performing an analysis against the new subset (Lynn, Col 74 lines 11-14). 










Response to Applicant’s Remarks/Arguments
Please note: When referencing page numbers of Applicant’s response, references are to page numbers as printed. 

112(a)/112(b) Rejections
112(a) and 112(b) rejections are withdrawn in light of Applicant’s amendments to claims.  

101 Rejections
Applicant’s arguments regarding 101 Rejection have been fully considered but are not persuasive. 
	On page 9 (as printed), Applicant summarizes and traverses 101 rejections in FOA. Applicant cites Oct 2019 Update: Subject Matter Eligibility (‘Updated Guidance’) regarding mental processes.  Applicant asserts, “the claim limitations, as currently recited, cannot, as a practical matter, be performed entirely in a human's mind, even if aided with pen and paper.”  
Regarding Applicant’s argument that the claims are directed to a system that includes at least one medical sensor configured to output patient sensor measurements, Examiner notes that this medical sensor has been categorized as an additional element which amounts to data gathering, and is not considered to be part of the abstract idea.  
Next, Applicant argues, “Moreover, the claims require dynamically binning the sequences into various time intervals having different lengths that change as a function of the relative temporal distance form a target event”, cites to para. [0045] of instant specification and additionally notes (at bottom of page 10), “a person could not practically compute the required clustering based on temporal distributions.”  Examiner respectfully disagrees. The claims, as currently drafted, do not clarify the subject matter to have any expansive data sets or complicated analysis that could not be performed in the mind. The actual claim language is broader than the particular interpretation the Applicant appears to be arguing, and as drafted, 
 On page 11, Applicant cites Updated Guidance regarding “certain methods of organizing human activity” and asserts, “The present claims, as recited, are not directed to "a fundamental economic principle or practice, a commercial or legal interaction, managing personal behavior, or relationships or interactions between people."  Applicant argues, “the claims are directed to a platform for managing medical events in part according to temporal similarities between event sequences”.  Examiner respectfully disagrees. The claims do not positively recite a ‘platform’; but rather recite elements of a display, sensor, and hardware processor which have been identified above as additional elements used to apply the abstract idea, and are not part of the abstract idea.  The limitations comprising the abstract idea are explained above in detail in 101 section.  See MPEP 2106.04(a)(2)(II)(C), which provides several examples of managing personal behavior in a claim, including “a mental process that a neurologist should follow when testing a patient for nervous system malfunctions”.  Similarly, the current claims are directed to a process that a medical professional performs when analyzing medical data. 
	On bottom of page 10 onto page 11, Applicant argues that the present claims are integrated into a practical application and cites to paragraph [0027] of the instant specification, and states “conventional data analysis tools that rely only on the relative ordering of a target sequence can miss contextual information found within the temporal similarity of one or more portions of a target event sequence”.  Examiner respectfully disagrees that a practical application is disclosed in the claims, as there is no clear nexus between this statement by Applicant and claim language.  Current claim language entails only gathering data, identifying matching sequences, clustering the data in a particular way and outputting it to a display. The claim language does not require the displayed information to be utilized in any manner so as to integrate the judicial exception into a practical application.  The claims as currently drafted do 
For the reasons described above, the 101 Rejection is maintained.  

103 Rejections
Applicant’s arguments have been fully considered, but are moot as the arguments do not apply to the current combination of references used.  Applicant’s amendment necessitated new grounds of rejection.  The 103 Rejection is maintained. 
Regarding the rejection of dependent Claims 2-8, 10-12, the Applicant has not offered any arguments with respect to these claims other than to reiterate the argument(s) present for the claims from which they depend. As such, the rejection of these claims is also maintained. 



CONCLUSION

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNE-MARIE K ALDERSON whose telephone number is (571)272-3370.  The examiner can normally be reached on Mon-Fri 9:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janice Mooneyham, can be reached on 571-272-6805.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/A. K. A./
Examiner, Art Unit 3626
/JONATHAN DURANT/Primary Examiner, Art Unit 3626